Order entered July 1, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01399-CV

        MRI PIONEER AND COLORADO INVESTMENT FUND, LP, Appellant

                                               V.

                                  CURTIS PYATT, Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-17-01959-A

                                           ORDER
       Before the Court is appellee’s June 27, 2019 unopposed second motion for an extension

of time to file his brief on the merits. We GRANT the motion and extend the time to July 19,

2019. We caution appellee that further extension requests will be disfavored.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE